On Intervenor’s Petition for Rehearing
PER CURIAM:
In this petition for rehearing intervenor Tenneco raises an objection to the inference that we draw from Exhibit 31, which compares offshore drilling costs and productivity with national figures.1 The data contained in Exhibit 31, we concluded, undercut the testimony of an expert as to a general tendency in the offshore area for higher productivity to be offset or washed out by higher costs.2 The petition suggests that our reliance on Exhibit 31 ignores higher lease acquisition costs offshore and includes as an appendix two exhibits from the record before the FPC. These exhibits, Tenneco argues, show that lease acquisition costs are far higher offshore than onshore and therefore support the FPC’s conclusion of a “wash-out.”
Neither of these exhibits (Nos. 32 and 36) are cited in the Commission’s opinion 3 or in the briefs of the FPC or the intervenors on appeal. Nor were they available on appeal as part of the Designated Portions of the Record in Lieu of an Appendix. Tenneco claims they were not included because there was “no reason to believe until the issuance of the decision that this court was going to rely so heavily on Exhibit 31.”4 But the point which we make on the basis of Exhibit 31 was raised in the briefs of at least two petitioners,5 and it was acknowledged in the briefs of the FPC and several of the intervenors.6 Indeed, the FPC’s brief seemed to assume its validity.7 In any event, neither the FPC nor the intervenors objected to the point on the basis of significantly higher lease acquisition costs in the offshore area.
 Federal Rule of Appellate Procedure 16(b) gives courts of appeals wide latitude in correcting omissions from the agency record under review.8 *282And notwithstanding the requirements of Federal Rule of Appellate Procedure 28, regarding the contents of briefs on appeal,9 we may also consider points not raised in the briefs or in oral argument.10 Our willingness to do so rests on a balancing of considerations of judicial orderliness and efficiency against the need for the greatest possible accuracy in judicial decisionmaking. The latter factor is of particular weight when the decision affects the broad public interest.11 Our resolution of this case has important implications for the price which American consumers will pay for more than 235 Bef of natural gas produced from the federal domain in offshore Louisiana, as well as the profits which Belco, Tenneco and Texaco can expect to realize12. Our recognition of this dimension of the case has led us to review our holding in light of Tenneco’s submissions.
We have some initial difficulty in discerning the relevance of the two exhibits on which Tenneco relies. To our untutored eyes, they reveal only the. gross amounts bid for or paid by the oil companies for leases on offshore acreage. They do not offer a comparative analysis of these amounts versus amounts paid for similar acreage onshore. They do not appear, therefore, to provide direct support for Tenneco’s assertion that “offshore lease acquisition costs are far higher than onshore lease acquisition costs.” 13 We are left, as before, with the conclusory statements of an expert viewed against the warning flag raised by the data in Exhibit 31.
Taking Tenneco’s contentions in a more general light, we can, of course, appreciate the possibility that higher offshore lease acquisition costs may result in a wash-out. But even if it is assumed that this is the case, Tenneco’s assertions affect only one of three objections we raise to the FPC’s cost findings in this case, and they do not change our assessment of the FPC’s decision as resting on a bootstrap rationale, employing data selectively to reach a desired result. On the remand ordered by our decision, the FPC may wish to explore more thoroughly the actual effect of lease acquisition cost differentials on the point in question. With the full record at its disposal, and the ability to take new evidence if necessary, the Commission seems the logical forum for such an investigation.
The petition for rehearing is denied.

. 166 U.S.App.D.C., at 280, 510 F.2d at 660, n. 13.


. R. 1777.


. The Commission does make reference to “the escalating costs of acquiring leases in the offshore area” as justification for adding 1.67 cents to the staff’s estimate of 36.58 cents per Mcf in arriving at the lower range of its cost estimate. R. 4869 n. 42. But it makes no reference to evidence demonstrating this ecalation, or indicating substantial differentials between offshore and onshore lease acquisition costs.
The Commission does not mention Exhibit 31, nor does it seek to give counterbalancing effect to the higher offshore productivity reflected in that document.


. Petition for Rehearing, 166 U.S.App.D.C. at 282-283, 510 F.2d at 662-663.


. Brief of American Public Gas Ass’n at 51-52; Brief of Public Service Comm’n of N.Y. at 27.


. Brief for the FPC at 26; Brief of Tenneco Oil Co. at 16 n. 32; Brief of Belco Petroleum Co. at 16 n. 31. The briefs for Texaco and Tennessee Pipeline do not appear to address the point.


. [W]hile it is true that there is evidence in the record which estimated that costs in the offshore area was approximately twice onshore costs and offshore productivity was approximately 4.8 times that of onshore, there is other evidence showing that these off-set each other so that the net effect is a wash.
Brief for the FPC at 26 (citations omitted).


. This rule seems designed to reverse the strict policy with regard to omissions re-*282fleeted in cases such as NLRB v. Knight Morley, Inc., 251 F.2d 753 (6th Cir. 1958) (denying rehearing on the strength of an exception not included in the trial examiner’s report) ; Bowdidge v. Lehman, 252 F.2d 366 (6th Cir. 1958) (refusing to hear argument on admissibility, validity and effect of evidence not quoted in appellant’s appendix). See also Fed.R.App.P. 17 (b) & Advisory Comm. Note, subdivision (b).


.Rule 28 has been read generally as foreclosing consideration of issues not raised in briefs filed by appellants and appellees. See Mississippi River Corporation v. FTC, 454 F.2d 1083 (8th Cir. 1972) ; United States v. White, 454 F.2d 435 (7th Cir. 1971), cert. denied, 406 U.S. 962, 92 S.Ct. 2070, 32 L.Ed.2d 350 (1972) ; Pedicord v. Swenson, 431 F.2d 92 (8th Cir. 1970).


. The foreclosure rule referred to in note 9 supra has been relaxed in cases where substantial public interests were involved, e. g., Platis v. United States, 409 F.2d 1009 (10th Cir. 1969), or the operation of the rule appeared “unduly harsh,” e. g., Gebhard v. SS Hawaiian Legislator, 425 F.2d 1303 (9th Cir. 1970).


. See, e. g., Platis v. United States, supra note 10.


. These profits in turn are expected to stimulate greater offshore exploration.


. Petition for Rehearing, 166 U.S.App.D.C. at 282, 510 F.2d at 662.